[FOR 2017 PSUS GRANTED AFTER MARCH 15, 2017]




 
 
 
Notice of Grant of Performance Share Unit Award
 
BROADCOM LIMITED
Under the Avago Technologies Limited
 
1 Yishun Avenue 7
2009 Equity Incentive Award Plan
 
Singapore 768923



 
 
 
 
GRANTEE NAME: <Participant Name>
 
Grant Date:
<Grant Date>
GRANTEE ID: <Employee ID>
GRANT NUMBER: <Client Grant ID>
 
Number of Performance Share Units:
<Grant Custom Field 4>

The maximum number of ordinary shares that may be issued in respect of the
Performance Share Units is <Number of Awards Granted> shares.


On the grant date shown above (the “Grant Date”), Broadcom Limited (the
“Company”) granted to the grantee identified above (“you” or the “Participant”)
the number of performance share units shown above (the “PSUs” or “Performance
Share Units”) under the Avago Technologies Limited 2009 Equity Incentive Award
Plan, as amended (the “Plan”). If and when it vests, each PSU entitles you to
receive a number of ordinary shares of the Company (each, an “Ordinary Share”)
as determined in accordance with Exhibit A. By accepting this award of PSUs, you
are affirmatively agreeing to the following in respect of these PSUs (a “Sell to
Cover”):
Sell to Cover: Upon vesting of the PSUs and release of the resulting Ordinary
Shares, the Company, on your behalf, will instruct Fidelity Stock Plan Services,
LLC or one of its affiliates or such other agent instructed by the Company from
time to time (collectively, the “Agent”) to sell that number of such Ordinary
Shares determined in accordance with Section 2.6 of the attached Performance
Share Unit Award Agreement (with respect to the PSUs) to satisfy any resulting
tax withholding obligations of the Company, and the Agent will remit cash
proceeds of such sale to the Company sufficient to satisfy such tax withholding
obligations. The Company or a Subsidiary will then pay the required tax
withholding obligations to the appropriate taxing authorities.


Pursuant to Exhibit A attached hereto, the number of Ordinary Shares issuable
upon the later of (i) the Determination Date (as defined in Exhibit A) of each
Performance Period or (ii) the anniversary of the Grant Date immediately
following the end of the applicable Performance Period shall be determined by
multiplying the Achievement Factor (as determined in accordance with Exhibit A)
for such Performance Period by twenty-five percent (25%) of the total number of
PSUs subject hereto if you have not incurred a Termination of Services prior to
the anniversary of the Grant Date immediately following the end of the
applicable Performance Period.
By accepting this award electronically through the Plan service provider’s
online grant acceptance process:


1


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------

[FOR 2017 PSUS GRANTED AFTER MARCH 15, 2017]


(1) You agree that the PSUs are governed by this Notice of Grant and the
attached Performance Share Unit Award Agreement (including Exhibit A and Exhibit
B thereto and together with the Notice of Grant, the “Agreement”) and the Plan.
(2) You have received, read and understand the Agreement, the Plan and the
prospectus for the Plan.
(3) You agree to accept as binding all decisions or interpretations of the
Administrator or its delegate regarding any questions relating to the Plan or
the Agreement, including, if you provide services outside the United States, the
global provisions and any specific provisions for the country in which you
provide services, attached to the Agreement as Exhibit B.
(4) You have read and agree to comply with the Company’s Insider Trading Policy.


Capitalized terms not specifically defined in this Notice shall have the
meanings specified in the Plan or the Agreement.



AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(SELL TO COVER)

Broadcom Limited, a company organized under the laws of Singapore (the
“Company”), pursuant to the Avago Technologies Limited 2009 Equity Incentive
Award Plan, as amended from time to time (the “Plan”), has granted to the
grantee indicated in the attached Notice of Grant (the “Notice of Grant”) an
award of performance share units (“Performance Share Units” or “PSUs”). The PSUs
are subject to all of the terms and conditions set forth in this Performance
Share Unit Award Agreement (including Exhibit A and Exhibit B hereto and
together with the Notice of Grant, the “Agreement”) and the Plan.
BY ACCEPTING THIS AWARD, YOU CONSENT TO THE USE AND SHARING OF YOUR PERSONAL
DATA AS SET FORTH IN THE APPLICABLE PROVISIONS IN EXHIBIT B.
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Plan or in the Notice of
Grant, unless the context clearly requires otherwise.
(a)    “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
(b)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
(d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Performance Share Unit represents the right to receive a
number of Ordinary Shares determined in accordance with Exhibit A if and when it
vests. The Performance Share Units shall not be treated as property or as a
trust fund of any kind.
1.3    Incorporation of Terms of Plan. PSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF PERFORMANCE SHARE UNITS
2.1    Grant of PSUs. In consideration of your continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Notice of Grant
(the “Grant Date”), the Company granted to you the number of PSUs set forth in
the Notice of Grant.
2.2    Company’s Obligation to Pay. Subject to and until the PSUs will have
vested in the manner set forth in Article II hereof, you will have no right to
payment of any such PSUs. Prior to actual payment of any vested PSUs, such PSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
2.3    Vesting Schedule. Subject to Section 2.4, your PSUs will vest and become
nonforfeitable according to the vesting schedule set forth in the Exhibit A as
long as you have not had a Termination of Services prior to the anniversary of
the Grant Date immediately following the end of the applicable Performance
Period (each, a “Vesting Date”). Unless otherwise determined by the
Administrator, employment or service for a portion, even a substantial portion,
of the vesting period will not entitle you to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a Termination
of Services as provided in Section 2.5 below or under the Plan.
2.4    Change in Control Treatment. In the event of a Change in Control prior to
the end of any Performance Period (as defined in Exhibit A), each Performance
Period then in effect shall be shortened to end at such date within ten (10)
days prior to the closing of the Change in Control as determined by the
Administrator, the Achievement Factor for each such Performance Period shall be
calculated on a date occurring prior to the closing of the Change in Control, as
determined by the Administrator, in its sole discretion, and such Performance
Share Units will vest on the Vesting Date following the originally scheduled
Performance Period related to such Performance Share Units, with the number of
Ordinary Shares to be issued upon such vesting determined using the Achievement
Factor calculated in accordance with this Section 2.4, subject, in each case,
you not experiencing a Termination of Services prior to the applicable Vesting
Date. For the avoidance of doubt, the Performance Share Units shall be subject
to any accelerated vesting applicable to such Performance Share Units under any
change in control plan you participate in or any change in control agreement you
are party to, in each case, in accordance with the terms thereof and using the
Achievement Factor determined in accordance with this Section 2.4.
2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Upon your Termination of Services prior to a Vesting Date for any or no reason,
the PSUs subject to such Performance Period will be automatically forfeited,
terminated and cancelled as of the applicable termination date without payment
of any consideration by the Company, and you, or your beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. In
addition, any PSUs that do not vest in accordance with Exhibit A will be
automatically forfeited, terminated and cancelled as of the Determination Date
applicable to such PSUs without payment of any consideration by the Company, and
you, or your beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.
2.6    Payment after Vesting.
(a)    On or before the tenth (10th) day following the later of (i) the
Determination Date or (ii) the Vesting Date for each Performance Period, the
Company shall deliver to the Participant that number of Ordinary Shares, if any,
calculated by multiplying the Achievement Factor determined in accordance with
Exhibit A for such Performance Period times the number of Performance Share
Units subject to vesting on such Vesting Date. Notwithstanding the foregoing, in
the event Ordinary Shares cannot be issued because of the failure to meet one or
more of the conditions set forth in Section 2.8(a), (b) or (c) hereof, then the
Ordinary Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that Ordinary
Shares can again be issued in accordance with Sections 2.8(a), (b) and (c)
hereof. Notwithstanding any discretion in the Plan, the Notice of Grant or this
Agreement to the contrary, upon vesting of the PSUs, Ordinary Shares will be
issued, if at all, as set forth in this section. In no event will the PSUs be
settled in cash.


(b)     Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require you to pay any sums required by applicable law to
be withheld with respect to the PSUs, the issuance of Ordinary Shares or with
respect to any other restricted share units, if any, granted to you prior to the
Grant Date under the Plan or any other Company equity incentive plan (each, a
“Prior Award”). Such payment shall be made by using a Sell to Cover. The award
agreements covering your Prior Awards (if any) will be deemed amended to the
extent necessary to reflect this Section 2.6(b). By accepting this award of
PSUs, you agree (with respect to the PSUs and all Prior Awards, if any) to Sell
to Cover to satisfy any tax withholding obligations and:
(i)     You hereby appoint the Agent as your agent and direct the Agent to (1)
sell on the open market at the then prevailing market price(s), on your behalf,
promptly after the settlement of any PSUs (or vesting of Prior Awards), such
number of the Ordinary Shares that are issued in respect of such PSUs (or
subject to or issued in respect of such Prior Awards) as the Agent determines
will generate sufficient proceeds to cover (x) any estimated tax, social
insurance, payroll, fringe benefit or similar withholding obligations with
respect to such issuance and (y) all applicable fees and commissions due to, or
required to be collected by, the Agent with respect thereto and (2) in the
Company’s discretion, apply any remaining funds to your federal tax withholding
or remit such remaining funds to you.
(ii)    You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Ordinary Shares to be
sold pursuant to subsection (i) above. You understand that to protect against
declines in the market price of Ordinary Shares, the Agent may determine to sell
more than the minimum number of Ordinary Shares needed to generate the required
funds.
(iii)    You understand that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to your account. In
addition, you acknowledge that it may not be possible to sell Ordinary Shares as
provided in subsection (i) above due to (1) a legal or contractual restriction
applicable to the Agent, (2) a market disruption, or (3) rules governing order
execution priority on the national exchange where the Ordinary Shares may be
traded. In the event of the Agent’s inability to sell Ordinary Shares, you will
continue to be responsible for the timely payment to the Company and/or its
affiliates of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in subsection (i) above.
(iv)     You acknowledge that, regardless of any other term or condition of this
Section 2.6(b), neither the Company nor the Agent will have any liability to you
for (1) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, (2) any failure to perform or for any
delay in performance that results from a cause or circumstance that is beyond
its reasonable control, or (3) any claim relating to the timing of any Sell to
Cover, the price at which Ordinary Shares are sold in any Sell to Cover, or the
timing of the delivery to you of any Ordinary Shares following any Sell to
Cover. Regardless of the Company’s or any Subsidiary’s actions in connection
with tax withholding pursuant to this Agreement, you acknowledge that the
ultimate responsibility for any and all tax-related items imposed on you in
connection with any aspect of the PSUs (and any Prior Awards) and any Ordinary
Shares issued upon settlement of the PSUs (or subject to or issued in respect of
your Prior Awards) is and remains your responsibility and liability. Except as
expressly stated herein, neither the Company nor any Subsidiary makes any
commitment to structure of the PSUs (or any Prior Award) to reduce or eliminate
your liability for tax-related items.
(v)     You hereby agree to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.6(b). The Agent is a
third-party beneficiary of this Section 2.6(b).
(vi)     This Section 2.6(b) shall survive termination of this Agreement until
all tax withholding obligations arising in connection with this Award have been
satisfied.
The Company shall not be obligated to deliver any Ordinary Shares to you unless
and until you have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes required to be withheld in connection
with the grant, vesting or settlement of the PSUs.
2.7    Rights as Shareholder. As a holder of PSUs you are not, and do not have
any of the rights or privileges of, a shareholder of the Company, including,
without limitation, any dividend rights or voting rights, in respect of the PSUs
and any Ordinary Shares issuable upon vesting or settlement thereof unless and
until such Ordinary Shares shall have been actually issued by the Company to
you. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Ordinary Shares are issued, except as
provided in Section 14.2 of the Plan.


2.8    Conditions to Delivery of Ordinary Shares. Subject to Section 11.4 of the
Plan, the Ordinary Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Ordinary Shares or issued Ordinary
Shares which have then been reacquired by the Company. Such Ordinary Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Ordinary Shares deliverable hereunder prior to fulfillment
of all of the following conditions:


(a)    The admission of such Ordinary Shares to listing on all stock exchanges
on which the Ordinary Shares are then listed;


(b)    The completion of any registration or other qualification of such
Ordinary Shares under any state, federal or foreign law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any state, federal
or foreign governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such Ordinary Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following a Vesting Date as
the Administrator may from time to time establish for reasons of administrative
convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the PSUs.
3.2    Adjustments Upon Specified Events. In addition, upon the occurrence of
certain events relating to the Ordinary Shares contemplated by Section 14.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Ordinary Shares), the Administrator shall make such adjustments as the
Administrator deems appropriate in the number of Performance Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Performance Share Units. You acknowledge that the PSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.
3.3    Grant is Not Transferable. Your PSUs may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the PSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the PSUs will terminate
immediately and will become null and void.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records, including any email address. By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party. Any notice to the
Company shall be deemed given when actually received. Any notice given by the
Company shall be deemed given when sent via email or 5 U.S. business days after
mailing.
3.5    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the PSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.    
3.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without your prior written
consent.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PSUs and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by and necessary to comply with applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon you any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.
3.12    Entire Agreement. The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.13    Section 409A. The PSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that the PSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Administrator determines are necessary or appropriate either for the PSUs to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.
3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to PSUs, as and when payable hereunder.


3.15    Additional Terms for Participants Providing Services Outside the United
States. To the extent you provide services to the Company or a Subsidiary in a
country other than the United States, the PSUs shall be subject to such
additional or substitute terms as shall be set forth for such country in Exhibit
B attached hereto. If you relocate to one of the countries included in Exhibit B
during the life of the PSUs, Exhibit B, including the provisions for such
country, shall apply to you and the PSUs, to the extent the Company determines
that the application of such provisions is necessary or advisable in order to
comply with applicable law or facilitate the administration of the Plan. In
addition, the Company reserves the right to impose other requirements on the
PSUs and the Ordinary Shares issued upon vesting of the PSUs, to the extent the
Company determines it is necessary or advisable in order to comply with local
laws or facilitate the administration of the Plan, and to require you to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


* * * * *



EXHIBIT A
TO AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT


PERFORMANCE CRITERIA AND MEASUREMENT


1.
Definitions.

For the purposes of the charts, calculations and conditions below:
a.
“Average Market Value,” with respect to a company, shall mean the average
closing trading price of a company’s shares on the principal exchange on which
such shares are then traded, during the 30 consecutive calendar days ending on
(and including) a specified date, as reported by the applicable principal
exchange on which such company’s shares are listed or quoted, or by such other
authoritative source as the Administrator may determine.

b.
“Prior Achievement Sum” means the sum of the Achievement Factors (as defined
below) for Performance Period 1, Performance Period 2 and Performance Period 3.

c.
“Relative TSR” shall mean the Company’s TSR relative to the TSR of the companies
that comprise the S&P 500 Index as of the last day of the Performance Period,
expressed as a percentile.

d.
“TSR” means the compound annual total shareholder return of the Company (or of a
company in the S&P 500 Index, as applicable), as measured by the change in the
price of an Ordinary Share (or the publicly traded securities of a company in
the S&P 500 Index, as applicable) over the Performance Period (positive or
negative), calculated based on the Average Market Value ending on the first day
of the Performance Period as the beginning share price, and the Average Market
Value ending on the last day of the Performance Period as the ending share
price, and assuming dividends (if any) are reinvested based on the price of an
Ordinary Share (or the publicly traded securities of a company in the S&P 500
Index, as applicable) in accordance with the “gross” or “total” return
methodology as defined by S&P Dow Jones.

2.
Performance Periods. There shall be four performance periods (each, a
“Performance Period”) as follows: March 15, 2017 through March 14, 2018
(“Performance Period 1”), March 15, 2017 through March 14, 2019 (“Performance
Period 2”), March 15, 2017 through March 14, 2020 (“Performance Period 3”) and
March 15, 2017 through March 14, 2021 (“Performance Period 4”).

3.
Achievement Factor. As soon as administratively practicable, and in any event
within 60 days, following the end of each Performance Period, the Administrator
shall determine the Relative TSR for such Performance Period and calculate the
Achievement Factor (such date of determination, the “Determination Date”). For
the purposes hereof, “Achievement Factor” shall mean that factor determined
under the applicable table below.

Relative TSR Achievement for Performance Periods 1, 2 and 3
Achievement Factor
Less than 25th percentile of the S&P 500
0
25th percentile of the S&P 500
0.50
50th percentile or better of the S&P 500
1



Relative TSR Achievement for Performance Period 4
Achievement Factor
Less than 25th percentile of the S&P 500
0
25th percentile of the S&P 500
If the Prior Achievement Sum is greater than or equal to 1.5, 0.5. If the Prior
Achievement Sum is less than 1.5, 2 less the Prior Achievement Sum.
50th percentile of the S&P 500
4 less the Prior Achievement Sum.
75th percentile or better of the S&P 500
If Company TSR is negative, 4 less the Prior Achievement Sum. If Company TSR is
neutral or positive, 8 less the Prior Achievement Sum.



If the Relative TSR achieved during the applicable Performance Period is between
two of the levels set forth in the tables above, the Achievement Factor shall be
determined using linear interpolation. For the avoidance of doubt, the Ordinary
Shares issuable in respect of the PSUs shall in no event exceed two times the
target number of PSUs, and in the event the Relative TSR for the Performance
Period is less than the 25th percentile, the Achievement Factor shall be 0
(i.e., no linear interpolation between the two lowest Relative TSR Achievement
levels set forth in the tables above).




2


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------






EXHIBIT B
TO AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT




This Exhibit B includes (i) additional terms and conditions applicable to all
Participants providing services to the Company or a Subsidiary outside the
United States, and (ii) additional terms applicable to Participants providing
services to the Company or a Subsidiary in the countries identified below. These
terms and conditions are in addition to those set forth in the Agreement and to
the extent there are any inconsistencies between these terms and conditions and
those set forth in the Agreement, these terms and conditions shall prevail. Any
capitalized term used in this Exhibit B without definition shall have the
meaning ascribed to such term in the Plan or the Agreement, as applicable.
For your convenience and information, we have provided certain general
information regarding some of the tax and/or exchange control requirements that
may apply to participants in certain of the countries identified in Section II
below. Such information is current only as of September 2017 (except as
otherwise indicated below), and the Company undertakes no obligation to update
any such information and does not ensure that it is complete or correct. This
information may not apply to your individual situation, and may not be current
as of any particular date in the future. The absence of any information on tax
or foreign exchange requirements for any particular country should not be
regarded as an indication that no such requirements may apply in that country.
The laws, rules and regulations of any country regarding the holding of
securities may be subject to frequent change.
You are advised to seek appropriate professional advice as to how the relevant
exchange control and tax laws in your country may apply to your individual
situation.
I. GLOBAL PROVISIONS APPLICABLE TO PARTICIPANTS IN ALL COUNTRIES OTHER THAN THE
UNITED STATES
1.    General Acknowledgements and Agreements: You further acknowledge and agree
that:
(a)     No Guarantee of Continued Service. THE VESTING OF THE PERFORMANCE SHARE
UNITS PURSUANT TO THE VESTING SCHEDULE WILL OCCUR ONLY IF YOU CONTINUE AS A
DIRECTOR, CONSULTANT OR EMPLOYEE (AS APPLICABLE) TO THE COMPANY OR A SUBSIDIARY
THROUGH THE APPLICABLE VESTING DATE. YOU FURTHER ACKNOWLEDGE AND AGREE THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
DIRECTOR, CONSULTANT OR EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO EFFECT A TERMINATION OF SERVICES AT ANY TIME, WITH
OR WITHOUT CAUSE, NOR SHALL IT BE CONSTRUED TO AMEND OR MODIFY THE TERMS OF ANY
CONSULTANCY, DIRECTORSHIP, EMPLOYMENT OR OTHER SERVICE AGREEMENT BETWEEN YOU AND
THE COMPANY OR ANY SUBSIDIARY.


B - 1


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





(b)     The Plan is discretionary in nature and that, subject to the terms of
the Plan, the Company can amend, cancel or terminate the Plan at any time.
(c)     The grant of the PSUs under the Plan is voluntary and occasional and
does not give you any contractual or other right to receive PSUs or benefits in
lieu of PSUs in the future, even if you have received PSUs repeatedly in the
past.
(d)    All determinations with respect to any future awards, including, but not
limited to, the times when awards under the Plan shall be granted and the terms
thereof, including the time or times when any PSUs may vest, will be at the sole
discretion of the Company.
(e)    Your participation in the Plan is voluntary.
(f)     The value of the PSUs is an extraordinary item of compensation that is
outside of the scope of your directorship, consultancy or employment contract or
relationship.
(g)    The PSUs are not part of normal or expected compensation or salary for
any purpose, including, without limitation, calculating severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments.
(h)    The PSUs shall expire, terminate and be forfeited upon your Termination
of Services for any reason, except as otherwise explicitly provided in this
Agreement and/or the Plan.
(i)    The future value of the Ordinary Shares that may be issued upon vesting
of the PSUs is unknown and cannot be predicted with any certainty.
(j)    If you are not an employee of the Company as of the grant date shown on
the Notice of Grant, the grant of the PSUs shall in no event be understood or
interpreted to mean that the Company is your employer or that you have an
employment relationship with the Company.
(k)    No claim or entitlement to compensation or damages arises from the
expiration, termination or forfeiture of the PSUs or any portion thereof. You
irrevocably release the Company, its parent(s) and subsidiaries from any such
claim. Such a claim will not constitute an element of damages in the event of a
Termination of Services for any reason, even if the termination is in violation
of an obligation of the Company or any Subsidiary, to you.
(l)    Neither the Company nor any Subsidiary has provided you, and nor will
they provide you, with any specific tax, legal or financial advice with respect
to the PSUs, the Ordinary Shares issuable upon vesting of PSUs, this Agreement
or the Plan. Neither the Company nor any Subsidiary is making nor have they made
any recommendations relating to your participation in the Plan, the receipt of
the PSUs or the acquisition or sale of Ordinary Shares upon vesting of PSUs.
(m)    You shall bear any and all risk associated with the exchange of currency
and the fluctuation of currency exchange rates in connection with this Award,
including without limitation in connection with the sale of any Ordinary Shares
issued upon vesting of the PSUs (“Currency Exchange Risk”), and you hereby waive
and release the Company and its Subsidiaries from any claims arising out of
Currency Exchange Risk.
(n)    You agree that it is your responsibility to comply, and you shall comply,
with any and all exchange control requirements applicable to the PSUs and the
sale of Ordinary Shares issued upon


B - 2


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





vesting of the PSUs and any resulting funds including, without limitation,
reporting or repatriation requirements.
(o)    Neither the Company nor any Subsidiary is responsible for your legal
compliance requirements relating to the PSUs or the ownership and possible sale
of any Ordinary Shares issued upon vesting of the PSUs, including, but not
limited to, tax reporting, the exchange of U.S. dollars into or from your local
currency, the transfer of funds to or from the United States, and the opening
and use of a U.S. brokerage account.
(p)    If this Agreement, the Plan, any website or any other document related to
the PSUs is translated into a language other than English, and if the translated
version is different from the English version, the English language version will
take precedence. You confirm having read and understood the documents relating
to the Plan and the PSUs, including, without limitation, this Agreement, which
were provided to you in English, and waive any requirement for the Company to
provide these documents in any other language.
(q)     Your right to vest in the PSUs will terminate effective as of the date
that is the earlier of (1) the effective date of the your Termination of
Services (whether or not in breach of local labor laws), or (2) the date you are
no longer actively providing service, regardless of any notice period or period
of pay in lieu of such notice required under applicable laws (including, but not
limited to statutory law, regulatory law and/or common law); the Company shall
have the exclusive discretion to determine when the you are no longer actively
providing service for purposes of the PSUs.
(q)    To the extent you are providing services in a country identified in
Section II of this Exhibit B, you understand and agree that the provisions for
such country apply and are incorporated into the Agreement.
2.    Consent to Personal Data Processing and Transfer. The entities listed in
Annex 1 (the “Broadcom Entities”) may hold, and by accepting the PSUs you
consent to their holding, your personal information, including your name, home
address, telephone number, date of birth, social security number or other
employee tax identification number, national identification number, passport
number, employment history and status, salary, nationality, job title, and
information about any equity compensation grants or Ordinary Shares awarded,
cancelled, purchased, vested, unvested or outstanding in your favor (the
“Data”).
The Broadcom Entities use the Data for the purpose of implementing, managing and
administering the Plan and employee compensation and for compliance and
financial reporting purposes (the “Purpose”).
The Broadcom Entities may transfer, and by accepting the PSUs you consent to any
such transfer of, the Data to other Broadcom Entities, to entities listed in
Annex 2 or to other entities to assist the Broadcom Entities in the Purpose. The
Broadcom Entities may also make the Data available to public authorities where
required by law or regulation. The third parties and public authorities may be
located in the United States, the European Economic Area, or elsewhere,
including in territories where data protection laws may not be as protective as
in your jurisdiction of residence.
You may, at any time, review the Data, require any necessary amendments to it or
withdraw the consents given herein in writing by contacting the Company through
your local H.R. Director. If you withdraw your consent, you must do so by
writing to the Company’s Stock Administration Department, 1320 Ridder Park
Drive, San Jose, CA 95131, U.S.A., or sending an email to
stockadmin.pdl@broadcom.com. If you


B - 3


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





withdraw your consent, the Company will not be able to administer this award.
Accordingly, if you withdraw your consent, this Award will be cancelled when
your withdrawal is received.
I agree that the Broadcom Entities and third parties may process my Data as
described above, including transfer to and use in countries in which data
protection laws may not be as protective as in my jurisdiction of residence.
II. COUNTRY SPECIFIC PROVISIONS APPLICABLE TO PARTICIPANTS WHO
PROVIDE SERVICES IN THE IDENTIFIED COUNTRIES
AUSTRALIA
Terms and Conditions
Definitions.
For the purposes of this section:
“ASIC” means the Australian Securities & Investments Commission;
“Australian Offerees” means all persons to whom an offer or invitation of
Performance Share Units are made in Australia under the Plan;
“Corporations Act” means the Corporations Act 2001 (Cth);
“Exchange” means the NASDAQ Global Select Market; and
“Related Body Corporate” has the meaning given in section 50 of the Corporations
Act.
General Advice Only.
Any advice given by the Company or a Related Body Corporate of the Company in
relation to the PSUs offered under the Plan does not take into account an
Australian Offeree's objectives, financial situation and needs. Australian
Offerees should consider obtaining their own financial product advice from an
independent person who is licensed by ASIC to give such advice.
Acquisition Price.
No acquisition price is payable by you for the Company to grant you the number
of PSUs set forth in the Notice of Grant.
Risks of Acquiring Ordinary Shares.
The paragraph below provides general information about the risks of acquiring
and holding Ordinary Shares. Before acquiring PSUs, you should satisfy yourself
that you have a sufficient understanding of these matters and should consider
whether Ordinary Shares are a suitable investment for you, having regard to your
own investment objectives, financial circumstances and taxation position.


B - 4


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





Factors that could affect the market price of our Ordinary Shares include any
risks associated with loss of our significant customers and fluctuations in the
timing and volume of significant customer demand; our dependence on contract
manufacturers and outsourced supply chain; any acquisitions we may make, such as
delays, challenges and expenses associated with integrating acquired companies
with our existing businesses and our ability to achieve the benefits, growth
prospects and synergies expected from such acquisitions; our ability to
accurately estimate customers’ demand and adjust our manufacturing and supply
chain accordingly; our significant indebtedness, including the need to generate
sufficient cash flows to service and repay such debt; our ability to improve our
manufacturing efficiency and quality; increased dependence on a small number of
markets; dependence on and risks associated with distributors of our products;
quarterly and annual fluctuations in operating results; cyclicality in the
semiconductor industry or in our target markets; global economic conditions and
concerns; our competitive performance and ability to continue achieving design
wins with our customers, as well as the timing of those design wins; rates of
growth in our target markets; prolonged disruptions of our or our contract
manufacturers’ manufacturing facilities or other significant operations; our
dependence on outsourced service providers for certain key business services and
their ability to execute to our requirements; our ability to maintain or improve
gross margin; our ability to maintain tax concessions in certain jurisdictions;
our ability to protect our intellectual property and the unpredictability of any
associated litigation expenses; any expenses or reputational damage associated
with resolving customer product and warranty and indemnification claims; our
ability to sell to new types of customers and to keep pace with technological
advances; market acceptance of the end products into which our products are
designed; and other events and trends on a national, regional and global scale,
including those of a political, economic, business, competitive and regulatory
nature.
The foregoing information is as of August 24, 2017. For more information about
these and other risks related to an investment in the Company’s Ordinary Shares,
please see the Company’s Annual Report on Form 10-K for the year ended October
30, 2016, and subsequent Quarterly Reports on Form 10-Q filed by the Company
with the U.S. Securities and Exchange Commission, available at www.sec.gov or
http://investors.broadcom.com/phoenix.zhtml?c=203541&p=irol-sec. Subsequently
filed Forms 10-K and 10-Q may have more recent information.
In addition, there is no assurance that we will continue to pay dividends or
that such payments will remain constant or increase. Payment of future
dividends, if any, and the timing and amount of any dividends we determine to
pay, are at the discretion of our Board of Directors. We may declare dividends
as interim dividends, which are wholly provisional under Singapore law and may
be revoked by our Board at any time prior to the payment thereof.
Market Price in Australian Dollars.
An Australian Offeree could, from time to time, ascertain the market price of
Ordinary Shares by obtaining that price from the Exchange website, the Company
website or The Wall Street Journal, and multiplying that price by a published
exchange rate to convert U.S. Dollars into Australian Dollars.
AUSTRIA
Exchange Control Information.


B - 5


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





If you hold Ordinary Shares acquired pursuant to PSUs outside of Austria, you
must submit a report to the Austrian National Bank. An exemption applies if the
value of the Ordinary Shares as of the end of any given calendar quarter does
not exceed €3,000,000 or as of December 31 does not exceed €5,000,000. Such
amounts are the amounts in effect as of October 1, 2015 and may change in the
future. If the first threshold is exceeded, quarterly reporting obligations are
imposed. If only the second threshold is exceeded, annual reports must be given.
The annual reporting date is December 31 and the deadline for filing the annual
report is March 31 of the following year.
When you sell Ordinary Shares acquired pursuant to PSUs, there may be exchange
control obligations if the cash proceeds are held outside Austria. If the value
of all your accounts abroad exceeds €3,000,000, the movements and balances of
all accounts must be reported as of the last day of each month, on or before the
fifteenth day of the following month, on the prescribed form (Meldungen
SI-Forderungen und/oder SI-Verpflichtungen).
Consumer Protection Information.
If the provisions of the Austrian Consumer Protection Act are considered to be
applicable to the Agreement and the Plan, you may be entitled to revoke your
acceptance of the Agreement under the conditions listed below:
(i) If you accept the PSUs outside the business premises of the Company or its
relevant Subsidiary, you may be entitled to revoke your acceptance of the
Agreement, provided the revocation is made within one week after you accept the
Agreement.
(ii) The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company’s representative with
language which can be understood as your refusal to conclude or honor the
Agreement, provided the revocation is sent within the period set forth above.
BELGIUM


Tax Information.


Beginning on January 1, 2017, sales of Ordinary Shares you acquire hereunder
will generally be subject to a transaction tax (the initial rate of which is
0.27%, up to a cap) upon your sale of the Ordinary Shares, which you will be
responsible for reporting and paying. If you sell through a Belgian bank or
broker, that bank or broker may facilitate reporting and payment of this tax on
your behalf. Alternatively, if you sell through another bank or broker, you
should report and pay the tax directly. Consult your tax advisor or the website
of the General Administration of Taxation for more information.




B - 6


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information.
You are required to report any taxable income attributable to PSUs and Ordinary
Shares on your annual tax return. In addition, you are required to report any
bank accounts opened and maintained outside Belgium on your annual tax return.
In a separate report, you may be required to provide the National Bank of
Belgium with certain details regarding such foreign accounts (including the
account number, bank name and country in which any such account was opened). You
should consult with your personal tax advisor to determine your personal
reporting obligations.


BRAZIL


Exchange Control Information.


Notice to PSU Recipients: If the you hold assets and rights outside Brazil with
an aggregate value exceeding US$100,000, you will be required to prepare and
submit to the Central Bank of Brazil an annual declaration of such assets and
rights, including: (i) bank deposits; (ii) loans; (iii) financing transactions;
(iv) leases; (v) direct investments; (vi) portfolio investments, including
Ordinary Shares acquired under the Plan; (vii) financial derivatives
investments; and (viii) other investments, including real estate and other
assets. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil. Individuals holding assets and
rights outside Brazil valued at less than US$100,000 are not required to submit
a declaration. Please note that the US$100,000 threshold may be changed
annually.


BULGARIA


No country-specific provisions.


CANADA
The following paragraphs shall be inserted immediately after the last paragraph
of the Agreement:


French Language Provisions.
The following provisions will apply if you are a resident of Quebec: The parties
acknowledge that it is their express wish that this Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.


CHILE


Securities Notification.


The Company and the Ordinary Shares will not be registered in the Registro de
Valores Extranjeros (Foreign Securities Registry) maintained by the
Superintendencia de Valores y Seguros de Chile (Chilean Securities and Insurance
Commission or “SVS”) and are not subject to the supervision of the SVS. The Plan
is ruled by number 2 of the SVS General Regulation 345. As the securities are
not registered, the


B - 7


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





Company has no obligation under Chilean law to deliver public information
regarding the Ordinary Shares in Chile. The Shares cannot be publicly offered in
Chile unless they are registered with the SVS or they comply with SVS General
Regulation 345. The commencement date of the offer is the Grant Date indicated
in the beginning of this Agreement.


La Compañía (a la que se hace referencia aquí como “the Company”) y los Valores
Ordinarios a la que se hace referencia aquí como “the Ordinary Shares”) no serán
registrados en el Registro de Valores Extranjeros de la Superintendencia de
Valores Ordinarios y Seguros de Chile o “SVS” y no están sujetos a la
fiscalización de la SVS. Este Plan se acoge al numeral 2 de la Norma de Carácter
General 345 de la SVS. Por tratarse de valores no inscritos, la Compañía no
tiene obligación bajo la ley chilena de entregar en Chile información pública
acerca de los Valores Ordinarios. Los Valores Ordinarios no pueden ser ofrecidos
públicamente en Chile en tanto éstos no se inscriban en el Registro de Valores
correspondiente a menos que se cumpla las condiciones establecidas en la Norma
de Carácter General 345 de la SVS. La fecha de inicio de la presente oferta es
la indicada en la portada de este document como “the Grant Date”.


Foreign Assets Reporting.


You may be required to report the Ordinary Shares you acquire in connection with
the Agreement to the Chilean authorities. In general, this reporting is required
when an individual’s foreign asserts including investments, deposits or credits
and/or foreign securities exceed US$5 million. You are advised to consult with
your advisors to confirm if this requirement applies to you.


CHINA


Settlement of Performance Share Units and Sale of Shares.


The following provisions supplement Section 2.6(b) of the Agreement.


Sale of Ordinary Shares May be Required.


The Company may, in its sole discretion, require you to sell at, or any time
following, vesting, the Ordinary Shares you receive when your PSUs vest. You
authorize the Company or a brokerage firm designated by the Company to perform
this transaction for you, and agree that applicable commissions and fees due in
connection with the sale may be deducted from your proceeds. You acknowledge
that such Ordinary Shares will be sold at prevailing market prices and waive any
claim based on the timing of the sale or the price received for the Ordinary
Shares.


The award agreements for some restricted shares units granted to you in the past
(if any), whether under the Plan or any other Company equity incentive plan
(collectively, the “Prior RSUs”) may have required that whenever such Prior RSUs
vest, all Ordinary Shares issued as a result of such vesting must be sold. You
agree that, with respect to the Prior RSUs (if any), the Company may conduct a
Sell to Cover when Prior RSUs vest and allow you to hold the remaining Ordinary
Shares, subject to compliance with these


B - 8


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





country provisions for China. The award agreements covering your Prior RSUs (if
any) will be deemed amended to the extent necessary to reflect this paragraph.


If Sale of Ordinary Shares is not Required at Vest.
When your PSUs vest, if the Company does not require the immediate sale of the
Ordinary Shares you are entitled to receive, the Company may require that you
retain those Ordinary Shares in your account at a brokerage firm designated by
the Company until you sell the Ordinary Shares, even if you stop providing
services for the Company or a Subsidiary.
Following your Termination of Services, the Company may restrict your ability to
sell or transfer any Ordinary Shares remaining in your account and sell those
Ordinary Shares at a time determined by the Company in its sole discretion. You
agree not to bring any claim against the Company, any Subsidiary or the Agent
based on the timing of any such sale or the price at which any such Ordinary
Shares are sold.
Without limiting the foregoing, all the Ordinary Shares issued in respect of
your PSUs or your Prior RSUs (if any) must be sold within six (6) months
following your Termination of Services. The Company may, in its sole discretion,
require you to sell at any time during this six (6)-month period, such Ordinary
Shares. Any Ordinary Shares issued in respect of your PSUs or your Prior RSUs
(if any) that remain in your account at a brokerage firm during the last two (2)
weeks of such six (6)-month period may be automatically sold by the Agent during
such two (2) week period, with the actual date of such sale determined by the
Company or the Agent in its sole discretion. Neither the Company nor the Agent
will guarantee the sale price for any such sale and you shall be solely
responsible for fluctuations in the value of the Ordinary Shares until sale. The
award agreements covering your Prior RSUs (if any) will be deemed amended to the
extent necessary to reflect this paragraph.
Payment of Sale Proceeds.


You understand and agree that, pursuant to exchange control requirements in
China, you may be required to repatriate to China the cash proceeds from the
sale of the Ordinary Shares issued upon the settlement of the PSUs and that the
Company may be required to effect that repatriation through a special exchange
control account established by the Company or a Subsidiary. You agree that any
proceeds from the sale of any Ordinary Shares you acquire may be transferred to
such special account prior to being delivered to you. You also understand that
there may be significant delays in delivering the funds to you due to exchange
control requirements in China and agree not to make any claim against the
Company or any Subsidiary as a result of the amount of time it takes to deliver
the funds to you.


Proceeds may be paid to you in U.S. dollars or local currency at the Company’s
discretion. If the proceeds are paid to you in U.S. dollars, you will be
required to set up a U.S. dollar bank account in China so that the proceeds may
be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to obtain any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions.


Further Actions.




B - 9


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


COLOMBIA


Exchange Control Requirements.
By accepting this Award, you understand that you are generally required to
register large international investments (generally over US$500,000) with the
Colombian Central Bank (by completing and submitting a ‘Form 11’). In addition,
repatriation of any sales proceeds of from the Ordinary Shares may need to be
affected through the foreign exchange market in order to comply with Colombian
foreign exchange requirements. You are advised to consult your own advisors
regarding these requirements.
 
DENMARK


Terms and Conditions


Labor Law Acknowledgement.
By accepting this Award, you acknowledge that you understand and agree that the
PSUs relate to future services to be performed and do not form any part of, and
are not, a bonus or compensation for past services.
Stock Option Act.
With respect to Danish employees comprised (covered) by the Danish Stock Option
Act, the following shall apply:
You acknowledge that you have received an employer statement in Danish setting
forth the terms of your Award, a copy of which is included as Annex 3 to this
Exhibit B.
In the event that (i) your employer (“Employer”) terminates your employment for
reasons other than your breach of the terms or conditions of your employment or
any applicable employment agreement covering you (collectively, the “Employment
Terms”), or (ii) you terminate the Employment Terms due to material breach on
the part of the Company or Employer, you, irrespective of the termination, will
be entitled to receive settlement of any granted PSUs in accordance with this
Agreement and the Plan.
If you terminate your employment with Employer without the Company or Employer
being in material breach of the Employment Terms, all PSUs will be forfeited and
lapse without further notice or compensation.
If Employer terminates and/or summarily dismisses you due to your breach of the
Employment Terms, all unvested PSUs will be forfeited and lapse without further
notice or compensation at the effective date of termination.
In the event of your death, the PSUs will lapse without further notice and
compensation as at the time of death. The estate and/or the beneficiaries are
subject to the terms governing the PSUs and the related Ordinary Shares,
including this Agreement and the Plan.


B - 10


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





Upon retirement due to old age ("folkepension") or separate agreement in this
respect and in the event of disability, you, irrespective of the termination of
employment, will be entitled to settlement of unvested PSUs in accordance with
the terms of this Agreement and the Plan.
The Performance Share Units are not to be included in the calculation of holiday
allowance, severance pay, statutory allowance and compensation, pension and
similar payments.
For the avoidance of doubt, under this heading, the term “Stock Option Act”
shall only apply to employees who by virtue of applicable choice of law rules
fall within Danish employment law regulations and the scope of the Danish Stock
Option Act.
Foreign Bank Account Reporting.


If you establish an account holding Ordinary Shares or an account holding cash
outside of Denmark, you must report the account to the Danish Tax
Administration, the form for which can be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the obligations
described below.)


Exchange Control and Tax Reporting Notification.


To the extent permitted by the Company, you may hold Ordinary Shares acquired
under the Plan in a safety-deposit account (e.g., brokerage account) with either
a Danish bank or with an approved foreign broker or bank. If the Ordinary Shares
are held with a non-Danish broker or bank, you are required to inform the Danish
Tax Administration about the safety-deposit account. For this purpose, a Danish
Plan participant must file a Declaration V (Erklaering V) with the Danish Tax
Administration. Both you and the bank/broker must sign the Declaration V. By
signing the Declaration V, the bank/broker undertakes an obligation, without
further request from you, not later than February 1 of each year, to forward
certain information to the Danish Tax Administration concerning the content of
the account. In the event that the applicable broker or bank with which the
account is held does not wish to, or pursuant to the laws of the country in
question, is not allowed to assume such obligations to report, you will be
solely responsible for providing certain details regarding the foreign account
and any shares acquired and held in such account to the Danish Tax
Administration as part of your annual income tax return. By signing the Form V,
you at the same time authorize the Danish Tax Administration to examine the
account. A sample of the Declaration V can be found at:
www.skat.dk/getFile.aspx?Id=47392.


In addition, when you open a deposit account or brokerage account for the
purpose of holding cash outside of Denmark, the account will be treated as a
deposit account because cash may be held in the account. Therefore, you must
also file a Declaration K (Erklaering K) with the Danish Tax Administration.
Both you and the bank/broker must sign the Declaration K. By signing the
Declaration K, the bank/broker undertakes an obligation, without further request
from you, not later than February 1 of each year, to forward certain information
to the Danish Tax Administration concerning the content of the account. In the
event that the applicable financial institution with which the account is held
does not wish to, or pursuant to the laws of the country in question, is not
allowed to assume such obligations to report, you will be solely responsible for
providing certain details regarding the foreign account and any shares acquired
and held in such account to the Danish Tax Administration as part of your annual
income tax return. By signing the Form K, you at the same time authorize the
Danish Tax Administration to examine the account. A sample of the Declaration K
can be found at: www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


FINLAND


B - 11


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------







No country-specific provisions.




GERMANY


Tax Indemnity.


You agree to indemnify the Company, any Subsidiary and your employing company,
if different, from and against any liability for or obligation to pay any Tax
Liability (a “Tax Liability” being any liability for income tax, withholding tax
and any other employment related taxes in any jurisdiction, including but not
limited to wage tax, solidarity surcharge, church tax or social security
contributions) that is attributable to (1) the grant or vesting of, or any
benefit you derive from, the PSUs, (2) your acquisition of Ordinary Shares on
settlement of the PSUs, or (3) the disposal of any Ordinary Shares.


Exchange Control Information. 


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank.  If you use a German bank to transfer a cross-border
payment in excess of €12,500 in connection with the sale of Ordinary Shares
acquired under the Plan, the bank will make the report for you.  In addition,
you must report any receivables, payables, or debts in foreign currency
exceeding an amount of €5,000,000 on a monthly basis. Finally, you must report
on an annual basis if you hold Ordinary Shares that exceed 10% of the total
voting capital of the Company.


GREECE


No country-specific provisions.


HONG KONG


The following paragraphs shall be inserted immediately after the last paragraph
of the Agreement:


Warning: The PSUs and Ordinary Shares issued at settlement do not constitute a
public offering of securities under Hong Kong law and are available only to
Employees, Consultants and Non-Employee Directors of the Company, its parent,
Subsidiary or affiliate. The Agreement, including this Exhibit B, the Plan and
other incidental award documentation have not been prepared in accordance with
and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor has the
award documentation been reviewed by any regulatory authority in Hong Kong. The
PSUs are intended only for the personal use of the recipient Participant and may
not be distributed to any other person. If you are in any doubt about any of the
contents of the Agreement, including this Exhibit B, or the Plan, you should
obtain independent professional advice.
Sale of Ordinary Shares.
In the event the PSUs vest and are settled within six months of the Grant Date,
you agree that you will not dispose of any Ordinary Shares acquired prior to the
six-month anniversary of the Grant Date.
Nature of Scheme.
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.


B - 12


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





INDIA


The following paragraphs shall be inserted immediately after the last paragraph
of the Agreement:


Foreign Assets Reporting Information.
You must declare foreign bank accounts and any foreign financial assets
(including Ordinary Shares subject to the PSUs held outside India) in your
annual tax return. It is your responsibility to comply with this reporting
obligation and you should consult with your personal tax advisor in this regard.
Indian residents should consult with their personal tax advisor to determine
their personal reporting obligations.
Exchange Control Information.
You must repatriate any proceeds from the sale of Ordinary Shares acquired under
the Plan or the receipt of any dividends to India within 90 days of receipt and
convert such amounts to local currency within 180 days of receipt. You must
obtain a foreign inward remittance certificate (“FIRC”) from the bank where you
deposit the foreign currency and maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or your employer
requests proof of repatriation.
IRELAND
Director Reporting Obligation.
If you are a director, shadow director or secretary of a parent or subsidiary in
Ireland, you must notify the Irish parent or subsidiary in writing within five
business days of receiving or disposing of an interest in the Company (e.g.,
Performance Share Units, Ordinary Shares), or within five business days of
becoming aware of the event giving rise to the notification requirement or
within five days of becoming a director or secretary if such an interest exists
at the time. This notification requirement also applies with respect to the
interests of your spouse or children under the age of 18 (whose interests will
be attributed to the you if you are a director, shadow director or secretary).
ISRAEL
Terms and Conditions


Award Payable Only in Ordinary Shares.


The grant of the PSUs does not give you any right to receive a cash payment, and
the PSUs are payable in Ordinary Shares only.

Definitions.    
The following definitions supplement the definitions set forth in the Agreement:
A.    “Holding Period” shall mean the holding period required with respect to
Capital Gain Awards, which is currently 24 months from the date of grant.
B.    “Plan” shall mean the Company’s 2009 Equity Incentive Award Plan, as
amended and restated from time to time, and the Addendum for Participants in
Israel.


B - 13


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





All capitalized terms that are not defined in these country provisions for
Participants in Israel shall have the meaning assigned to them in the Plan (as
defined above) or the Agreement.
Capital Gain Award.
The Award is intended to be a Capital Gain Award (as defined in the Plan). In
the event of any inconsistencies between the provisions of these country
provisions for Participants in Israel and the Agreement, the provisions of these
country provisions for Participants in Israel shall govern the Award and any
related Ordinary Shares.
By accepting the Agreement, you: (a) acknowledge receipt of and represent that
you have read and are familiar with the Agreement, the Plan and these country
provisions for Participants in Israel; (b) accept the Award subject to all of
the terms and conditions of the Agreement and the Plan (including these country
provisions for Participants in Israel); (c) agree that the Award will be issued
to and deposited with the Trustee (as defined in the Plan) and shall be held in
trust for your benefit as required by law and any approval by the Israel Tax
Authority (“ITA”) pursuant to the terms of the Ordinance and the Plan; and (d)
accept the provisions of the trust agreement signed between the Company and the
Trustee. Furthermore, by accepting the Agreement, you confirm that you are
familiar with the terms and provisions of Section 102, and agree that you will
not require the Trustee to release the Awards or Ordinary Shares to you,
including any rights issued to you as a consequence of holding such Awards or
Ordinary Shares, or to sell the Awards or Ordinary Shares to a third party
during the Holding Period, unless permitted to do so by applicable law.
You are advised to consult with your personal tax advisor with respect to the
tax consequences of receiving the PSUs and the issuance of Ordinary Shares in
settlement of vested PSUs.
Limited Transferability.
These provisions supplement Section 3.3 of the Agreement:
As long as your Award or any issued Ordinary Shares are held by the Trustee on
your behalf, all of your rights over the Award or the Ordinary Shares are
personal and cannot be transferred, assigned, pledged or mortgaged, other than
by will or the laws of descent and distribution.
With respect to a Capital Gain Award, subject to the provisions of the Plan,
Section 102 and any rules or regulations or orders or procedures promulgated
thereunder, to obtain favorable tax treatment for Capital Gain Awards, you may
not sell or release from trust any Ordinary Shares received upon vesting of the
Award and/or any Ordinary Shares received subsequently following any realization
of rights, including without limitation, bonus Ordinary Shares, until the lapse
of the Holding Period. Notwithstanding the above, if any such sale or release
occurs during the Holding Period, the sanctions under Section 102 and under any
rules or regulation or orders or procedures promulgated thereunder will apply to
and will be borne by you.
Issuance of Ordinary Shares.
This provision supplements Section 2.6(a) of the Agreement:
If the Ordinary Shares are to be issued during the Holding Period, the Ordinary
Shares shall be allocated in the name, or under the supervision, of the Trustee
and held in trust on your behalf by the Trustee. In the event that the Ordinary
Shares are to be issued after the expiration of the Holding Period, you may
elect to have the Ordinary Shares issued directly to you, provided that you
first


B - 14


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





provide for any taxes required to be withheld in connection with a transfer of
the Award or the Ordinary Shares to the Trustee’s and Company’s satisfaction, or
in trust on your behalf to the Trustee.
This provision supplements Section 2.6(b) of the Agreement:
You hereby agree to indemnify the Company (and any parent or Subsidiary) and/or
the Trustee and hold them harmless against and from any and all liability for
any withholding taxes required to be withheld relating to the Award and any
Ordinary Shares issued under the Award and other amounts, or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such amounts from any payment made to you.
Any reference to the Company or the Subsidiary employing you shall include a
reference to the Trustee. You hereby undertake to release the Trustee from any
liability in respect of any action or decisions duly taken and bona fide
executed in relation to the Plan or any PSUs or Ordinary Shares granted
thereunder. You agree to execute any and all documents which the Company or the
Trustee may reasonably determine to be necessary in order to comply with the
Ordinance.
You shall not be liable for the employer’s components of payments to the
national insurance institute, unless and to the extent that such payments by the
employer are a result of your election to sell the Ordinary Shares before the
end of the Holding Period (if allowed by applicable law). Furthermore, you agree
to indemnify the Company, your employer and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to you for which you are responsible.
Notwithstanding anything to the contrary in the Agreement, no tax withholding
obligation will be settled by withholding Ordinary Shares, unless the ITA
approves doing so in writing.
Governing Law.
This section supplements Section 3.6 of the Agreement:
To the extent any covenant, condition, or other provision of the Agreement and
the rights of the Participant hereunder are determined to be subject to Israeli
law, such covenant, condition, or other provision of the Agreement shall be
subject to applicable Israeli law, but shall in no way affect, impair or
invalidate any other provision of the Agreement, and the applicability of the
Plan to such covenant, condition, or other provision of the Agreement.
ITALY


Terms and Conditions


Method of Payment.
The following provision supplements Section 2.6 of the Agreement:
You understand that you will be required to sell all Ordinary Shares received
upon vesting of the PSUs and that you will not be permitted to hold any Ordinary
Shares issued upon vesting of your PSUs. In order to effect such sale, you agree
that the Plan broker shall be instructed to: (i) sell all of the Ordinary Shares
issued upon the vesting of PSUs; (ii) use the proceeds to pay the brokerage
commissions and fees and any Tax Liability (a “Tax Liability” being any
liability for income tax, withholding tax and any other employment related taxes
in any jurisdiction); and (iii) remit the balance to you. Depending upon the


B - 15


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





development of laws and your status as a national of a country other than Italy,
the Company reserves the right to modify the methods of settling the PSUs in its
sole discretion.
Authorization to Release and Transfer Necessary Personal Information. The
following supplements Section 2 of Part I of this Exhibit B.


You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan and
employee compensation or for compliance or financial reporting purposes.  You
understand that pursuant to art.7 of D.lgs 196/2003, you have rights, including
but not limited to, the right to access, delete, update, request the
rectification of your Data and cease the Data processing and to object, in whole
or in part, on legitimate grounds, to the processing of your Data, even though
they are relevant to the purpose of collection.  Furthermore, you are aware that
your Data will not be used for direct marketing purposes.  In addition, the Data
provided can be reviewed and questions or complaints can be addressed by
contacting a local HR representative. If you request that the Company cease
processing your personal data, you must do so by writing to the Company’s Stock
Administration Department, 1320 Ridder Park Drive, San Jose, CA 95131, U.S.A.,
or sending an email to stockadmin.pdl@broadcom.com. If you request that the
Company cease processing your Data, the Company will not be able to administer
this award. Accordingly, if you request that the Company cease processing your
Data, this Award will be cancelled when your withdrawal is received.


Furthermore, having read and understood the information given on the processing
of the Data and being acquainted of the rights set forth in art. 7 of D.lgs.
196/2003, you expressly and specifically consent according to art. 23 of D.lgs.
196/2033, to the processing of any Data as reported in the Plan and the
Agreement, including the clauses “Consent to Personal Data Processing and
Transfer” in Section 2 of Part I of this Exhibit B and “Authorization to Release
and Transfer Necessary Personal Information” and further expressly and
specifically consent, according to art. 43 and art. 44 of D.lgs. 196/2003 to the
transfer of the Data, even sensitive data, in foreign Countries outside the
European Union.


Exchange Control Information. 


You are required to report in your annual tax return:  (a) any transfers of cash
or Ordinary Shares to or from Italy exceeding €10,000 or the equivalent amount
in U.S. dollars; and (b) any foreign investments or investments (including
proceeds from the sale of Ordinary Shares acquired under the Plan) held outside
of Italy exceeding €10,000 or the equivalent amount in U.S. dollars, if the
investment may give rise to income in Italy.  You are exempt from the
formalities in clause (a) if the investments are made through an authorized
broker resident in Italy, as the broker will comply with the reporting
obligation on your behalf.


JAPAN


Foreign Asset/Account Reporting Information.
Japanese residents are required to report details of any assets, including
Ordinary Shares held outside Japan as of December 31, to the extent such assets
have a total net fair market value exceeding ¥50,000,000. Such report is due on
or before March 15 each year. Japanese residents are responsible for complying
with this reporting obligation and should confer with their personal tax advisor
in this regard.


B - 16


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





LUXEMBOURG


No country-specific provisions.




MALAYSIA


Malaysian Insider Trading Notification. 


You should be aware of the Malaysian insider-trading rules, which may impact
your acquisition or disposal of Ordinary Shares or rights to Ordinary Shares
under the Plan.  Under the Malaysian insider-trading rules, you are prohibited
from acquiring or selling Ordinary Shares or rights to Ordinary Shares (e.g., an
Award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of Ordinary Shares once such information is generally
available.


Director Notification Obligation.


If you are a director of a Malaysian Subsidiary or affiliate of the Company, you
are subject to certain notification requirements under the Malaysian Companies
Act.  Among these requirements is an obligation to notify the relevant Malaysian
Subsidiary or affiliate in writing when you receive or dispose of an interest
(e.g., an Award under the Plan or Ordinary Shares) in the Company or any related
company.  Such notifications must be made within 5 business days of receiving or
disposing of any interest in the Company or any related company. 


Data Privacy Information: Below is a translation of Section I(2) of this Exhibit
B into Bahasa Malaysian for your reference:
Kebenaran untuk memproses dan memindah data peribadi. Entiti-entiti yang
dinyatakan dalam Lampiran 1 (“Entiti-entiti Broadcom”) mungkin memegang dan anda
membenarkan mereka memegang, melalui penerimaan PSU, maklumat peribadi anda
termasuk nama anda, alamat rumah, nombor telefon, tarikh lahir, nombor sekuriti
sosial atau nombor pengenalan cukai pekerja, nombor pengenalan nasional, nombor
paspot, sejarah dan status penggajian, kewarganegaraan, jawatan pekerjaan dan
maklumat berkenaan mana-mana geran pampasan ekuiti atau Saham Biasa yang diberi,
dibatalkan, dibeli, diberihak, tidak diberihak atau yang tertunggak (“Data”).
Entiti-entiti Broadcom menggunakan Data untuk tujuan melaksanakan, mengurus dan
mentadbir Pelan untuk pelaporan pematuhan dan kewangan (“Tujuan-tujuan”).
Entiti-entiti Broadcom mungkin memindah, dan anda bersetuju kepada pemindahan
ini dengan penerimaan PSU, Data kepada Entiti-entiti Broadcom lain,
entiti-entiti yang dinyatakan dalam Lampiran 2 atau mana-mana entiti yang
membantu Entiti-entiti Broadcom untuk Tujuan-tujuan. Entiti-entiti Broadcom juga
mungkin membenarkan Data untuk diakses oleh pihak berkuasa awam di mana
diperlukan oleh undang-undang atau peraturan. Pihak-pihak ketiga dan pihak
berkuasa awam mungkin terletak di Amerika Syarikat, Kawasan Ekonomik Eropah atau
tempat-tempat lain termasuk kawasan-kawasan di mana undang-undang perlindungan
data mungkin tidak seketat yang terdapat di bidangkuasa tempat tinggal anda.


B - 17


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





Anda boleh, pada bila-bila masa, menilai Data, meminta pemindaan yang diperlukan
kepadanya atau menarikbalik kebenaran anda secara bertulis dengan menghubungi
Syarikat melalui Pengarah Sumber Manusia anda. Jika anda menarik balik kebenaran
anda, anda mesti berbuat demikian dengan menulis kepada Company’s Stock
Administration Department, 1320 Ridder Park Drive, San Jose, CA 95131, U.S.A.,
atau menghantar emel kepada stockadmin.pdl@broadcom.com. Jika anda menarik balik
kebenaran anda, Syarikat mungkin tidak dapat menguruskan pemberian ini. Sejurus
dengan itu, jika anda menarik balik kebenaran anda, Pemberian ini akan
dibatalkan sebaik sahaja penarikbalikkan anda diterima.
Saya membenarkan Entiti-entiti Broadcom dan pihak-pihak ketiga memproses Data
saya sepertimana yang dinyatakan di atas, termasuk pemindahan dan penggunaan di
negara di mana undang-undang perlindungan data tidak seketat yang terdapat di
bidangkuasa tempat tinggal saya.
MEXICO


No country-specific provisions.


NETHERLANDS


Terms and Conditions


By accepting the PSUs, you acknowledge that it is your responsibility to be
aware of the Dutch insider trading rules, which may affect the sale of Ordinary
Shares you acquire upon vesting of the PSUs. In particular, you understand and
acknowledge that (i) you have reviewed the summary of the Dutch insider trading
rules and (ii) you may be prohibited from effecting certain transactions in
Ordinary Shares if you have insider information regarding the Company. You
acknowledge and understand that you have been advised to read the discussion
carefully to determine whether the insider rules could apply to you. If you are
uncertain whether the insider rules apply to you or your situation, you
acknowledge that the Company recommends that you consult with a legal advisor.
You acknowledge and agree that the Company cannot be held liable if you violate
the Dutch insider trading rules. You acknowledge and agree that you are
responsible for ensuring your own compliance with these rules.


Summary of Dutch Prohibition Against Insider Trading.


Dutch securities laws prohibit insider trading. The regulations are based upon
the European Market Abuse Directive and are stated in section 5:56 of the Dutch
Financial Supervision Act (Wet op het financieel toezicht or Wft) and in section
2 of the Market Abuse Decree (Besluit marktmisbruik Wft). For further
information, see the website of the Authority for the Financial Markets (AFM);
http://www.afm.nl/~/media/Files/brochures/2012/insider-dealing.ashx.


POLAND
Exchange Control Information.
If you hold foreign securities (including Ordinary Shares) and maintain accounts
abroad, the it is your responsibility to report information to the National Bank
of Poland on transactions and balances of the securities and cash deposited in
such accounts if the value of such securities and cash (when combined with all
other assets held abroad) exceeds PLN7,000,000. If required, the reports are due
on a quarterly basis on


B - 18


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





special forms available on the website of the National Bank of Poland. Further,
any transfer of funds in excess of a specified threshold (currently €15,000)
must be effected through a bank account in Poland. By accepting the PSUs, you
acknowledge and agree that it is your obligation to maintain evidence of such
foreign exchange transactions for five years, in case of a request for their
production by the National Bank of Poland.


RUSSIA


General.


This offer is being made from the United States and neither this Agreement nor
any materials related to the Plan shall be construed to constitute advertising
or offering of securities in Russia. The Ordinary Shares have not been and will
not be registered in Russia.


Financial Reporting Requirements.


You are required to notify the applicable Russian tax authorities of any actions
with respect to the opening, closing or changing the essential details of bank
accounts outside Russia, and must complete various reporting requirements with
respect to your financial transactions, including declaring profits you earn in
connection with the PSUs and the Ordinary Shares. You are solely responsible for
declaring any taxable proceeds arising from this Agreement and the Ordinary
Shares, including, but not limited to, any dividend payments or other
distributions, as well as any proceeds you receive in connection with the
disposition of the Ordinary Shares, and you are solely responsible for payment
of all respective taxes that may arise under Russian law in connection
therewith.


Foreign Exchange.


The proceeds from the sale of any Ordinary Shares acquired before January 1,
2018 may only be transferred to a bank account opened in the territory of
Russia. The proceeds of the sale of Ordinary Shares obtained on or after January
1, 2018, may be transferred to your bank account opened in a bank located in
OECD and FATF member countries.


Approvals.


You acknowledge and agree that it is your responsibility to obtain any consents
or approvals from any third party that may be required from time-to-time by any
then applicable Russian law for the disposal of any Ordinary Shares.




SINGAPORE


Securities Law Information. 
The award of the PSUs is being made in reliance of section 273(1)(f) of the
Securities and Futures Act (Cap. 289) (“SFA”) for which it is exempt from the
prospectus and registration requirements under the SFA. You understand that the
Ordinary Shares have not been registered with the SFA.  Unless you sell any
Ordinary Shares you acquire pursuant to the Plan via a public exchange outside
of Singapore (e.g., NASDAQ), you agree that you shall not, within six (6) months
of your acquisition of any Ordinary Shares, sell, transfer, gift, hypothecate or
otherwise transfer such Ordinary Shares within Singapore


B - 19


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





except as expressly approved by the Company in writing.  The Company believes
that a typical sale through a U.S. brokerage firm would not require the
Company's consent under these rules.


Director Notification Obligation. 


If you are a director, shadow director, or hold any similar position of a
Singapore-incorporated company (each a “Singapore company”) (e.g., the Company,
any Singapore Subsidiary or Singapore affiliate), you are subject to certain
notification requirements under section 164 of the Singapore Companies Act to
enable the Singapore company to comply with its obligations to maintain a
register of director’s shareholdings (“Register”).  Among these requirements is
an obligation to notify the Singapore company in writing of:


(a)
shares in, debentures of, or participatory interests made available by, the
Singapore company or its related corporation which are held by you;

(b)
any interest that you have in shares in, debentures of, or participatory
interests made available by, the Singapore company or its related corporation,
and the nature and extent of that interest under Section 7 of the Singapore
Companies Act (which provides for the circumstances under which a deemed
interest in shares may arise);

(c)
rights or options that you have in respect of the acquisition or disposal of
shares in the Singapore company or its related corporation; and

(d)
contracts to which you are a party or under which you are entitled to a benefit,
being contracts under which a person has a right to call for or to make delivery
of shares in the Singapore company or its related corporation.



You must notify the Singapore company in writing when there is any change in the
particulars of your interests as mentioned above (including when you sell
Ordinary Shares issued upon vesting and settlement of the PSUs). 


You are deemed to hold or have an interest or a right in or over any shares or
debentures, if:


(a)
your spouse (not being himself or herself a director or chief executive officer)
holds or has an interest or a right in or over such shares or debentures; or

(b)
your child of less than 18 years of age, including stepson, stepdaughter,
adopted son or adopted daughter (not being himself or herself a director or
chief executive officer) holds or has an interest in such shares or debentures.



In addition, any contract, assignment or right of subscription shall be deemed
to have been entered into or exercised or made by, or a grant shall be deemed as
having been made to, you if any contract, assignment or right of subscription is
entered into, exercised or made by, or a grant is made to, members of your
family as aforesaid (not being himself or herself a director or chief executive
officer).


Particulars of your interests as mentioned above must be given within two
business days after (i) the date on which you became a director of the Singapore
company, or (ii) the date on which you became a registered holder of or acquired
an interest as mentioned above, whichever last occurs. Particulars of any change
in your interests must also be given within two business days of the change. 
SOUTH KOREA
No country specific provisions.
SPAIN


B - 20


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





No country specific provisions.
SWEDEN
No country specific provisions.
SWITZERLAND
No country specific provisions.
TAIWAN
Terms and Conditions
You understand that the offer of the PSUs has not been and will not be
registered with or approved by the Financial Supervisory Commission of the
Republic of China pursuant to relevant securities laws and regulations and the
PSUs may not be offered or sold within the Republic of China through a public
offering or in circumstances which constitute an offer within the meaning of the
Securities and Exchange Law of the Republic of China that requires a
registration or approval of the Financial Supervisory Commission of the Republic
of China.
You acknowledge and agree that you may be required to do certain acts and/or
execute certain documents in connection with the grant of the PSUs, the vesting
of the PSUs and the disposition of the resulting Ordinary Shares, including but
not limited to obtaining foreign exchange approval for remittance of funds and
other governmental approvals within the Republic of China. You shall pay your
own costs and expenses with respect to any event concerning a holder of the
PSUs, or Ordinary Shares received upon the vesting thereof.
Exchange Control Information. 
If you are a Taiwan resident (those who are over 20 years of age and holding a
Republic of China citizen’s ID Card, Taiwan Resident Certificate or an Alien
Resident Certificate that is valid for a period no less than one year), you may
acquire and remit foreign currency (including proceeds from the sale of Ordinary
Shares) into and out of Taiwan up to US$5,000,000 per year.  If the transaction
amount is TWD$500,000 or more in a single transaction, you must submit a foreign
exchange transaction form and also provide supporting documentation to the
satisfaction of the remitting bank. 
If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation (including the contracts for such
transaction, approval letter, etc.) to the satisfaction of the remitting bank. 
You acknowledge that you are advised to consult your personal advisor to ensure
compliance with applicable exchange control laws in Taiwan.
THAILAND


B - 21


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





Exchange Control Information. 


When you sell Ordinary Shares you receive following vesting of PSUs, you must
immediately repatriate all cash proceeds to Thailand thereafter, you must
convert such proceeds to Thai Baht or deposit it into a foreign currency account
within 360 days of repatriation.  If the amount of your proceeds is US$50,000
(or its equivalent) or more, you must specifically report the inward remittance
to a commercial bank being an authorized agent or other authorized agent of the
Bank of Thailand on a foreign exchange transaction form to declare the purpose
of such inward remittance.  If you fail to comply with these obligations, you
may be subject to penalties assessed by the Bank of Thailand.  You should
consult your personal advisor before taking action with respect to remittance of
proceeds from the sale of Ordinary Shares into Thailand.  You are responsible
for ensuring compliance with all exchange control laws in Thailand.


TURKEY


Securities Law Information.
You acknowledge and agree that the offer of this award of PSUs has been made by
the Company to you personally in connection with your existing relationship with
the Company or one or more of its affiliates, and further, that the Award, any
Ordinary Shares issued upon vesting of the PSUs and the related offer thereof
are not subject to regulation by any securities regulator in Turkey.


UNITED KINGDOM
Terms and Conditions
Definitions.
The definition of “Termination of Services” shall be replaced in its entirety by
the following definition:
“Termination of Services” shall mean Participant’s Termination of Employment.
The definition of “Termination of Employment” shall be replaced in its entirety
by the following definition:
“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Subsidiary. The Administrator,
in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a particular leave of absence constitutes a
Termination of Employment.
Notice to Participants.


B - 22


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





The Agreement as amended pursuant to this Exhibit B forms the rules of the
employee share scheme applicable to the United Kingdom based Participants of the
Company and any Subsidiaries. Only employees of the Company or any subsidiary of
the Company are eligible to be granted PSUs or be issued Ordinary Shares under
the Agreement. Other service providers (including Consultants and Non-Employee
Directors) who are not employees are not eligible to receive PSUs under the
Agreement in the United Kingdom. Accordingly, all references in the Agreement to
the Participant’s service or termination of service shall be interpreted as
references to the Participant’s employment or Termination of Employment.
The following provision replaces Section 3.11 of the Agreement in its entirety:
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
of the Company or any of its Subsidiaries and the grant of a PSU does not form
part of the Participant’s entitlement to remuneration or benefits in terms of
his employment with the Company or any Subsidiary.
Special Tax Consequences.
In relation to United Kingdom based Participants only:
(a)    You agree to indemnify and keep indemnified the Company, any Subsidiary
and your employing company, if different, from and against any liability for or
obligation to pay any Tax Liability (a “Tax Liability” being any liability for
income tax, withholding tax and any other employment related taxes, employee’s
national insurance contributions or employer’s national insurance contributions
or equivalent social security contributions in any jurisdiction) that is
attributable to (1) the grant or settlement of, or any benefit derived by you
from, the PSUs, (2) your acquisition of Ordinary Shares upon vesting of the
PSUs, or (3) the disposal of any Ordinary Shares.
(b)    the PSUs cannot be settled until you have made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the vesting and settlement of the PSUs and/or your acquisition
of the Ordinary Shares. The Company shall not be required to issue, allot or
transfer Ordinary Shares until the you have satisfied this obligation.
(c)    at the discretion of the Company, the PSUs cannot be settled until you
have entered into an election with the Company (or your employer) (as
appropriate) in a form approved by the Company and Her Majesty’s Revenue &
Customs (a “Joint Election”) under which any liability of the Company and/or the
employer for employer’s national insurance contributions arising in respect of
the granting, vesting, settlement of or other dealing in the PSUs, or the
acquisition of Ordinary Shares on the settlement of the PSUs, is transferred to
and met by you.
Tax and National Insurance Contributions Acknowledgment.
You agree that if you do not pay or your employer (the “Employer”) or the
Company does not withhold from you, the full amount of all taxes applicable to
the taxable income resulting from the grant of the


B - 23


Avago Plan PSU Agreement post 3.15 (2017.11)

--------------------------------------------------------------------------------





PSUs, the vesting of the PSUs, or the issuance of Ordinary Shares (the
“Tax-Related Items”) that you owe due to the vesting of the PSUs, or the release
or assignment of the PSUs for consideration, or the receipt of any other benefit
in connection with the PSUs (the “Taxable Event”) by 90 days after the end of
the tax year in which the Taxable Event occurred, then the amount that should
have been withheld shall constitute a loan owed by you to your employer,
effective 90 days after the end of the tax year in which the Taxable Event
occurred. You agree that the loan will bear interest at the HMRC’s official rate
and will be immediately due and repayable by you, and the Company and/or the
employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to you by the employer, by withholding in
Shares issued upon vesting and settlement of the PSUs or from the cash proceeds
from the sale of Ordinary Shares or by demanding cash or a cheque from you. You
also authorize the Company to delay the issuance of any Ordinary Shares to you
unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are an
officer or executive director and Tax-Related Items are not collected from or
paid by you within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to you on which additional income tax
and national insurance contributions may be payable. You acknowledge that the
Company or the Employer may recover any such additional income tax and national
insurance contributions at any time thereafter by any of the means referred to
in Section 2.6 of the Agreement.
References to “withholding tax” in Sections 2.6(b)(4) and 2.8(d) of the
Agreement shall include social security contributions including primary and
secondary class 1 national insurance contributions.



Annex 1




Broadcom Limited and its subsidiaries
c/o Broadcom Limited


1 Yishun Avenue 7
Singapore 768923


Or


1320 Ridder Park Drive
San Jose, CA 95131
United States



Annex 2


Payroll Providers
Automatic Data Processing, Inc.
Allsec Technologies Limited
Baker Tilly Revas Limited
Balmer-Etienne AG
BOSS YONETISIM AS
Bridgehead B.V.
Ceridian
Chronos Consulting
CIIC Shanghai Financial Co. Consulting Ltd
Deloitte
Grant Thornton
Hilan
HR Outsourcing Korea
HTLC Network Group
HTM Corporation
In Extenso
Innovation
Made Finance
N.S.N. Consulting & Investmentservices
Partena
Payfront Technologies India Private Limited
Payroll Services Company Ltd.
PKF – Littlejohn Network Group
Rivor
RSM
Rueter & Partner
SCS Global Tax Consulting Corporation
Sigmagest
Spira Twist & Associes
Studio Arlati Ghislandi
Squires Payroll Services
TMF Services Ltd
TMF Hong Kong Ltd
TMF Corporate Services (Australia) Pty Ltd
TMF Administrative Services Malaysia Sdn BhdTricor Services Limited
Wirtschaftsprufer / Steuerberater


Other vendors
Box, Inc.
Compensia, Inc.
Deloitte Tax LLP
Diligent Corporation
Fidelity Stock Plan Services, LLC
Google Inc.
International Law Solutions, PC
Latham & Watkins LLP
My Equity Comp
NAVEX Global, Inc.
PwC
ServiceNow
Workday, Inc.







Annex 3
ADDITIONAL PROVISIONS FOR EMPLOYEES IN DENMARK


ERKLÆRING OM TILDELING AF BETINGEDE AKTIEENHEDER, HERUNDER ERKLÆRING I HENHOLD
TIL AKTIEOPTIONSLOVEN
STATEMENT CONCERNING GRANTING OF PERFORMANCE SHARE UNITS, INCLUDING STATEMENT
PURSUANT TO THE DANISH STOCK OPTION ACT
 
 


Brocade Communications Denmark ApS
("Selskabet")




Brocade Communications Denmark ApS
(the "Company")
 
 
Og


Medarbejderen, der elektronisk har givet samtykke til vilkårene og betingelserne
i Performance Share Unit Award Agreement.
("Medarbejderen")


And


The individual providing services to the Company electronically consenting to
the terms and conditions of the Performance Share Unit Award Agreement.
(the "Service Provider")


 
 
1.    Og
Broadcom Limited
1 Yishun Avenue 7
Singapore 768923
 ("Moderselskabet")


And


Broadcom Limited
1 Yishun Avenue 7
Singapore 768923
(the "Parent Company")



har indgået Performance Share Unit Award Agreement og alle bilag og tillæg
hertil ("Tildelingsaftalen") i relation til de Performance Share Units
("PSU’er"), som Moderselskabet har tildelt Medarbejderen.




Denne erklæring ("Erklæringen”) udgør en erklæring til Medarbejderen i henhold
til § 3, stk. 1 i lov om brug af køberet eller tegningsret til aktier m.v. i
ansættelsesforhold ("Aktieoptionsloven").
have entered into the Performance Share Unit Award Agreement, including all
exhibits and appendices thereto (the "Agreement") concerning the Performance
Share Units (the "PSUs") granted by the Parent Company to the Service Provider.


This statement (the “Statement”) constitutes a statement to the Service Provider
pursuant to section 3 (1) of the Danish Act on the exercise of stock acquisition
rights or stock subscription rights in employment relationships, etc. (the
"Stock Option Act").


I tilfælde af uoverensstemmelser mellem Erklæringen og Tildelingsaftalen
og/eller Medarbejderens ansættelsesaftale med Selskabet har Tildelingsaftalen
forrang.


In the event of any discrepancies between the Statement and the Agreement and/or
Service Provider's contract of employment with the Company, this Agreement shall
prevail.


Moderselskabet har vedtaget et Performance Share Unit program, der omfatter
medarbejdere i Moderselskabet og dettes datterselskaber, herunder Selskabets
medarbejdere. Vilkårene for Performance Share Unit-programmet, der også omfatter
de Performance Share Units, der tildeles i medfør af Tildelingsaftalen, er
fastsat i "Avago Technologies Limited 2009 Equity Incentive Award Plan" (benævnt
"Aktieincitamentsprogrammet").


The Parent Company has adopted a Performance Share Unit program covering the
Service Providers of the Parent Company and its subsidiaries, including the
employees of the Company. The terms of the Performance Share Unit program, which
also include the Performance Share Units granted under the Agreement, appear
from the "Avago Technologies Limited 2009 Equity Incentive Award Plan" (the
"Equity Incentive Program").


Vilkårene i Aktieincitamentsprogrammet finder anvendelse på Medarbejderens
Performance Share Units, medmindre Tildelingsaftalen fastsætter vilkår, der
fraviger vilkårene i Aktieincitamentsprogrammet. I sådanne tilfælde har
Tildelingsaftalen vilkår forrang.


The terms of the Equity Incentive Program apply to the Service Provider's
Performance Share Units, unless the Agreement stipulates terms that deviate from
the terms of the Equity Incentive Program. In such situations, the terms of the
Agreement shall prevail.


Definitioner anvendt i Tildelingsaftalen skal have samme betydning som i
Aktieincitamentsprogrammet, medmindre andet følger af Tildelingsaftalen.


The definitions of the Agreement shall have the same meaning as the definitions
of the Equity Incentive Program, unless otherwise provided by Agreement.


1.    PERFORMANCE SHARE UNITS OG VEDERLAG
1.    PERFORMANCE SHARE UNITS AND CONSIDERATION
1.1    Medarbejderen tildeles løbende Performance Share Units, der giver
Medarbejderen ret til aktier ("Aktier") i Moderselskabet og/eller
kontantbetaling. De pågældende Performance Share Units tildeles vederlagsfrit.
1.1    The Service Provider is granted Performance Share Units on a current
basis entitling the Service Provider to shares ("Ordinary Shares") in the Parent
Company and/or cash payment. The Performance Share Units are granted free of
charge.
1.2    Værdien pr. aktie, som Performance Share Units’erne repræsenterer vil
blive som nærmere fastsat i Tildelingsaftalen.
1.2    The value per share that the Performance Share Units represent shall be
as specified in the Agreement.
2.    ØVRIGE VILKÅR OG BETINGELSER
2.    OTHER TERMS AND CONDITIONS
2.1    Performance Share Units’erne tildeles i overensstemmelse med
Aktieincitamentsprogrammet.
2.1    The Performance Share Units are granted under the Equity Incentive
Program.
2.2    Performance Share Units’erne tildeles efter Administrators skøn og når
Administratoren måtte beslutte det.
2.2    The Performance Share Units are granted at the discretion of the
Administrator and at the timing of its discretion.
2.3    Performance Share Units’erne optjenes i overensstemmelse med
Tildelingsaftalen.
2.3    The Performance Share Units shall vest as set forth in the Agreement.
2.4    Optjeningen af Performance Share Units er betinget af, at Medarbejderen
er ansat i Selskabet i optjeningsperioden, og der hverken tildeles eller
optjenes Performance Share Units efter ansættelsesforholdets ophør, uanset årsag
hertil, jf. dog nedenfor. Optjeningen af Performance Share Units påvirkes ikke
af lovreguleret orlov.
2.4    The earning of Performance Share Units is conditional on the Service
Provider being employed with the Company for the duration of the vesting period
and no Performance Share Units are granted or earned after the termination of
the employment, regardless of the reason for such termination, cf. however
below. The earning of Performance Share Units is not influenced by statutory
leave.
3.    UDNYTTELSE
3.    EXERCISE
3.1    Efter optjeningsperioden kan Optjente Performance Share Units udnyttes
forudsat, at de ikke er bortfaldet efter vilkårene i Tildelingsaftalen og indtil
det tidspunkt, hvor sådanne Performance Share Units ophører, bortfalder og/eller
fortabes i overensstemmelse med vilkårene i Tildelingsaftalen.
3.1    Following vesting, earned Performance Share Units will be exercisable as
long as they remain validly outstanding pursuant to the Agreement, until the
date such Performance Share Units are terminated, cancelled and/or forfeited
pursuant to the terms of the Agreement.
3.2    Såfremt (i) Selskabet opsiger Medarbejderens ansættelsesforhold, uden at
Medarbejderen har misligholdt ansættelsesforholdet, eller (ii) Medarbejderen
opsiger ansættelsesforholdet som følge af Selskabets grove misligholdelse, har
Medarbejderen uanset opsigelsen ret til betaling af ikke-optjente og
ikke-udbetalte Performance Share Units i overensstemmelse med
Aktieincitamentsprogrammet og Tildelingsaftalen.
3.2    In the event that (i) the Company terminates the Service Provider's
employment for reasons other than the Service Provider's breach of the
employment, or (ii) the Service Provider terminates the employment due to
material breach on the part of the Company, the Service Provider is,
irrespective of the termination, entitled to settlement of any unvested
Performance Share Units remaining unsettled in accordance with the Equity
Incentive Program and the Agreement.
3.3    I tilfælde af Medarbejderens opsigelse, uden at Selskabet groft har
misligholdt ansættelsesforholdet, fortabes og bortfalder alle ikke-optjente
Performance Share Units, der ikke er udbetalt på det tidspunkt, hvor ansættelsen
ophører, uden yderligere varsel og uden kompensation. Medarbejderen bevarer dog
retten til betaling for optjente og ikke-udbetalte Performance Share Units i
overensstemmelse med Aktieincitamentsprogrammet og Tildelingsaftalen.
3.3    If the Service Provider terminates the employment without the Company
being in gross breach of the employment, all unvested Performance Share Units,
which have not been exercised at the time of the termination, will be forfeited
and lapse without further notice or compensation. The Service Provider, however
is entitled to settlement of all vested Performance Share Units which have not
been settled at the time of the termination in accordance with the Equity
Incentive Program and the Agreement.
3.4    I tilfælde af Selskabets opsigelse og/eller bortvisning som følge af
Medarbejderens misligholdelse af ansættelsesforholdet bortfalder Medarbejderens
Performance Share Units som ikke er optjent uden yderligere varsel eller
kompensation pr. ansættelsesforholdets ophør.
3.4    If the Company terminates and/or summarily dismisses the Service Provider
due the Service Provider's breach of the employment, all Performance Share
Units, which have not vested at the time of termination, will lapse without
further notice or compensation at the effective date of termination.
3.5    Ved Medarbejderens død bortfalder Medarbejderens ikke-optjente
Performance Share Units uden yderligere varsel og kompensation pr.
dødstidspunktet. Boet og/eller arvingerne er i øvrigt i enhver henseende
underlagt de for Medarbejderen fastsatte vilkår for Performance Share Units og
de dertil knyttede aktier.
3.5    In the event of the Service Provider's death, unvested Performance Share
Units will lapse without further notice and compensation as at the time of
death. The estate and/or the beneficiaries are subject to the terms governing
the Service Provider's Performance Share Units and the related Ordinary Shares.
3.6    Ved aldersbetinget pensionering (folkepension) eller særskilt aftale
herom og ved invaliditet har Medarbejderen ret til at få udbetaling for
tildelte, ikke-udbetalte Performance Share Units. Medarbejderen er underlagt de
for Medarbejderne fastsatte vilkår for Performance Share Units og de dertil
knyttede aktier.
3.6    Upon retirement due to old age ("folkepension") or separate agreement in
this respect and in the event of disability, the Service Provider is entitled to
settlement of granted and unsettled Performance Share Units. The Service
Provider is subject to the terms governing the Performance Share Units and the
related Ordinary Shares.
4.    REGULERING AF PERFORMANCE SHARE UNITS
4.    ADJUSTMENT OF THE PERFORMANCE SHARE UNITS
Regulering ved kapitalændringer
Adjustment in connection with capital changes
4.1    Såfremt der sker en ændring i antallet af udestående Aktier som følge af
ændring i Moderselskabets kapitalstruktur uden vederlag såsom aktieudbytte,
rekapitalisering, aktiesplit, omvendt aktiesplit, rekonstruktion, fusion,
konsolidering, opdeling, kombination, genkøb eller ombytning af Selskabets
Aktier eller øvrige værdipapirer eller andre ændringer i Moderselskabets
selskabsstruktur, der kan påvirke Aktien, kan der gennemføres justeringer, der
kan påvirke Aktieincitamentsprogrammet, herunder en justering af antallet af
samt klassen af Aktier, der kan opnås i henhold til Programmet, af Købsprisen
pr. aktie og af det antal Aktier for hver option i henhold til Programmet, der
endnu ikke er udnyttet, og de talmæssige begrænsninger i
Aktieincitamentsprogrammet.
4.1    If the number of outstanding Ordinary Shares is changed by a modification
in the capital structure of the Parent Company without consideration such as a
stock dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, combination, repurchase or
exchange of Ordinary Shares or other securities of the Parent Company or other
change in the corporate structure of the Parent Company affecting the Ordinary
Shares, adjustments may be made that may impact the Equity Incentive Program and
the Performance Share Units including adjusting the number and class of Ordinary
Shares that may be delivered under the Equity Incentive Program and the
numerical limits of the Equity Incentive Program.
Andre ændringer
Other changes
4.2 I tilfælde af forslag om opløsning eller likvidation af Selskabet, og i
tilfælde af fusion eller ændring i kontrollen med Selskabet eller
Moderselskabet, kan der ske andre reguleringer i Aktieincitamentsprogrammet og
Performance Share Units.
 
4.2    In the event of a proposed dissolution or liquidation of the Parent
Company and in the event of a merger or a change in control of the Parent
Company, other adjustments may be made to the Equity Incentive Program and the
Performance Share Units.


Administrators regulering af Optioner
Administrator's regulation of Options
4.1    Administrators adgang til at regulere Performance Share Units i de i § 4
omhandlede situationer er reguleret af punkt 4 i Aktieincitamentsprogrammet. Med
hensyn til Administrators generelle adgang til at ændre eller opsige
Aktieincitamentsprogrammet, henvises der til punkt 4 i
Aktieincitamentsprogrammet Bilag 1.
4.3    The Administrator’s access to regulation of the Performance Share Units
in the situations comprised by this section 4 shall be regulated by the terms
and conditions of the Equity Incentive Program. As regards the Administrator’s,
general access to amend or terminate the Equity Incentive Program reference is
made to the Equity Incentive Program Section 13.4 and Section 3.7 of the
Agreement.
5.    ØKONOMISKE ASPEKTER VED DELTAGELSE I ORDNINGEN
5.    THE FINANCIAL ASPECTS OF PARTICIPATING IN THE SCHEME
5.1    Performance Share Units’erne er risikobetonede værdipapirer, der er
afhængige af aktiemarkedet og Moderselskabets resultater. Som følge heraf er der
ingen garanti for, at Performance Share Units’erne udløser en fortjeneste.
Performance Share Units’erne skal ikke medregnes ved opgørelsen af feriepenge,
fratrædelsesgodtgørelse, godtgørelse eller kompensation fastsat ved lov, pension
og lignende.
5.1    The Performance Share Units are risky securities the potential value of
which is influenced by the market for Ordinary Shares and the Parent Company's
results. Consequently, there is no guarantee that the vesting of the Performance
Share Units will trigger a profit. The Performance Share Units are not to be
included in the calculation of holiday allowance, severance pay, statutory
allowance and compensation, pension and similar payments.


6.    SKATTEMÆSSIGE FORHOLD
6.    TAX MATTERS
6.1    De skattemæssige konsekvenser for Medarbejderen som følge af tildelingen
af Performance Share Units og den efterfølgende udnyttelse heraf er i sidste
ende Medarbejderens ansvar. Selskabet opfordrer Medarbejderen til selvstændigt
at indhente rådgivning om den skattemæssige behandling af tildeling og
udnyttelse af Performance Share Units.
6.1    Any tax consequences for the Service Provider arising out of the
Performance Share Units and the exercise thereof are ultimately the
responsibility of the Service Provider. The Company encourages the Service
Provider to obtain individual tax advice in relation to the effect of grant and
vesting of the Performance Share Units.
7.    OVERDRAGELSE OG PANTSÆTNING AF OPTIONER MV.
7.    TRANSFER AND PLEDGING OF OPTIONS, ETC.
7.1    Performance Share Units er personlige. Ingen rettigheder om betaling for
Performance Share Units eller tildeling af Aktier i henhold til
Aktieincitamentsprogrammet kan overdrages, overføres, pantsættes eller på anden
vis disponeres over af Medarbejderen, frivilligt eller ved udlæg.
7.1    The Performance Share Units are personal instruments. No rights with
regard to settlement of Performance Share Units or to receive Ordinary Shares
under the Equity Incentive Program may assigned, transferred, pledged or
otherwise disposed of in any way by the Service Provider whether voluntarily or
by execution.











B - 24


Avago Plan PSU Agreement post 3.15 (2017.11)